DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08 August 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 August 2022.

Information Disclosure Statement
The second page of the IDS filed 12 May 2021 has been lined through because it is a duplicate of the first page.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 550D, 552D, 554D, and 556D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 5 that the copolymer "comprises an effective amount of up to about 6 mol% of copolymerized third monomer units derived from hexafluoropropylene" renders the claim indefinite because it is unclear how efficacy of the third monomer units is to be gauged.
Claim 8 recites the limitation "the second thermoplastic material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Language
For the purpose of examination:
claim 5 is understood to limit the copolymer of claim 4 to copolymers comprising a third monomer unit wherein the maximum amount of third monomer unit is about 6 mol%, and 
the second thermoplastic material of claim 8 is understood to mean the polymer blend from which the second thermoplastic protective layer is formed.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mehlmann et al. (WO 2015/160585 A1).
	Mehlmann et al. is directed to a weatherable pultruded structure comprising a pultruded substrate, one or more tie layers, and one or more thermoplastic cap layers (page 2, lines 26-33).  The pultruded substrate is a fiber-reinforced thermoset resin made by pulling fibers and liquid resin through a die (page 3, lines 22-25).  The tie layer may be formed from an acrylic-based block copolymer (page 5, lines 1-5).  The cap layer may be a blend of an acrylic polymer and a polyvinylidene fluoride polymer or copolymer containing up to 80 wt% of the vinylidene fluoride polymer (page 10, lines 25-27), including an embodiment wherein the cap layer is formed of two layers - an impact-modified acrylic first cap layer and an outermost cap layer that is a blend of an acrylic polymer and polyvinylidene fluoride (claim 11).  One of ordinary skill in the art would understand a polyvinylidene fluoride polymer cited as an alternative to a polyvinylidene fluoride copolymer (i.e. "a polyvinylidene fluoride polymer or copolymer thereof") to be a homopolymer of vinylidene fluoride.  The acrylic polymer of the cap layer is a polymer or copolymer of an alkyl (meth)acrylate, preferably methyl methacrylate, that comprises 50-100% of the polymer (page 9, line 25- page 10, line 7).  The vinylidene fluoride polymer may be a homopolymer, i.e. 100% vinylidene fluoride (page 10, lines 28-32).
	The pultruded substrate reads on the composite substrate of the claims with the fibers corresponding to the reinforcing feedstock and the resin corresponding to the matrix polymer; the tie layer reads on the first protective layer; the cap layer reads on the second protective layer.
	Alternatively, the pultruded substrate reads on the composite substrate of the claims with the fibers corresponding to the reinforcing feedstock and the resin corresponding to the matrix polymer; the impact-modified acrylic first cap layer reads on the first protective layer and the outermost cap layer that is a blend of an acrylic polymer and polyvinylidene fluoride reads on the second protective layer.
	Regarding claim 2, vinylidene fluoride is the same as vinylidene difluoride.
	Regarding claim 3, a homopolymer of vinylidene fluoride comprises at least about 100 mol% of units derived from vinylidene difluoride.
	Regarding claim 5, the limitations of this claim are satisfied because the claim, while further limiting the copolymers from which the first fluoropolymer of claim 4 may be chosen, does not require that the first fluoropolymer be the copolymer.
	Regarding the claim 6, the limitations of this claim are satisfied because the claim, while further limiting the second monomer units of the second fluoropolymer in claim 1, does not require the first thermoplastic polymer to comprise the second fluoropolymer.
	Regarding claim 7, the limitations of this claim are satisfied since the polyvinylidene fluoride polymer or copolymer corresponds to the first thermoplastic polymer.
	Regarding claim 8, the limitations of this claim are satisfied since "at least about 85 wt%" includes values as low 76.5 wt% (i.e. within 10% of 85 wt% - see paragraph 0023 on page 5 of the instant specification) while Mehlmann et al. disclose that their blend of acrylic polymer and polyvinylidene fluoride polymer/copolymer contains up to 80 wt% of polyvinylidene fluoride polymer/copolymer.
	Although Mehlmann et al. do not exemplify an embodiment wherein the outer cap layer comprises a blend of acrylic polymer and 80 wt% of polyvinylidene fluoride polymer/copolymer, the reference anticipates the invention as claimed because one of ordinary skill in the art would have envisaged such an embodiment based on the explicit teachings of Mehlmann et al.  Alternatively, it would have been obvious to one of ordinary skill in the art to employ an outer cap layer comprising a blend of acrylic polymer and 80 wt% of polyvinylidene fluoride polymer/copolymer since Mehlmann et al. explicitly teach that the outer cap layer may contain as much as 80 wt% polyvinylidene fluoride polymer/copolymer.

Newly Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yamaguchi et al. (US 2020/0123368 A1) is directed to a resin composition containing a fluorine-containing polymer and a methacrylate resin at a mass ratio of 35/65 to 95/5 wherein the fluorine-containing polymer contains a vinylidene fluoride unit and a tetrafluoroethylene unit (paragraph 0008).  The fluorine-containing polymer may contain units from other fluorine-containing olefins, such as hexafluoropropylene (paragraph 0024).  The composition may be used in a wide range of fields, including construction parts (paragraph 0085).
	Friedman et al. (US 6,444,311 B1) is directed to a protective film for outdoor structures including a protective layer of a fluoropolymer/acrylic polymer alloy bonded to a layer of an impact-resistant, thermoplastic polymer (column 1, lines 5-11).  The fluoropolymer comprises 45-95 wt% of the total polymer components (column 4, lines 30-42).  The fluoropolymer preferably comprises at least one monomer selected from a group including vinylidene fluoride, tetrafluoroethylene, and hexafluoropropylene, with polyvinylidene fluoride and vinylidene fluoride/hexafluoropropylene copolymer being preferred fluoropolymers (column 4, lines 43-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787